This proceeding in error was begun by the filing of the petition in error with case-made attached on May 11, 1934.
It appears by motion filed herein under date of October 12, 1934, that on the 10th day of October, 1934, there was filed in the office of the court clerk of Nowata county, Okla., from which court this appeal is taken, a written satisfaction of the judgment. There is no contest filed against this motion, and it appears to the satisfaction of the court that the same is true. The appeal is therefore dismissed as moot.